Citation Nr: 1550614	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Kathleen Devereaux, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to July 1972.  He died in September 2010 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

In April 2014, the appellant and her son testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the electronic record.  

In a May 2014 decision, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While her claim was pending at the Court, the appellant's attorney and the VA Office of General Counsel filed a Joint Motion in April 2015 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In an April 2015 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty at the Takhli Air Force Base from July 1966 to July 1967 and there is credible supporting evidence that his duties involved painting aircraft on the flight line near the perimeter of the base.

2.  During the Veteran's life time, the Veteran had the following service-connected disabilities:  left elbow injury with excision of proximal end of the radius rated 20 percent disabling; and, tonsillitis, hemorrhoids and prostate hypertrophy, all rated as noncompensable. 

3.  The Veteran died in September 2010; the immediate cause of his death was cardiac dysrhythmia, and the underlying causes were coronary artery disease and diabetes mellitus.

4.  In-service herbicide exposure is conceded on a facts found basis because the evidence is at least in equipoise as to whether the circumstances of the Veteran's service at the Takhli Royal Thai Air Force Base in Thailand regularly exposed him to the air base perimeter.  


CONCLUSIONS OF LAW

1.  Coronary artery disease and diabetes mellitus, type 2 are presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  A service-connected disability caused, or substantially or materially contributed to, the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the Veteran's death-causing coronary artery disease and diabetes mellitus, type II were caused by exposure to herbicides in Thailand during the Vietnam era.  

Under 38 U.S.C.A. § 1310(a), when a Veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such Veteran's surviving spouse.  To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2015). 

Diabetes mellitus and coronary artery disease are presumed to have been incurred in service if they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange.  Certain listed diseases, including diabetes mellitus, type II, and coronary artery disease are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f) (West 2014) ; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2015).

According to 38 CFR § 3.307(a)(6)(iii) , eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involve "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  

The record reflects that the Veteran served on the Takhli Air Force Base in Thailand and he did not have service in Vietnam.  The Veteran reported in a statement dated in June 2011 that he had "in-country service in Vietnam."  However, he did not provide any details that would allow for further research and the service personnel records indicate service in Thailand, not Vietnam.  The appellant has not asserted that the Veteran served in Vietnam.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran served in Vietnam.  

Service treatment records show that the Veteran underwent several glucose tolerance tests, with some high blood sugar findings associated with the testing; but, there was no diagnosis or treatment for diabetes in service or for many years thereafter.  (See service treatment records and an October 2012 VA medical opinion.)  Moreover, the appellant does not contend that the Veteran's diabetes had its onset during service or that the Veteran served in Vietnam.  Rather, the appellant contends that the Veteran was exposed to Agent Orange during his service in Thailand and that service connection for diabetes and coronary artery disease are warranted on a presumptive basis.  

VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report:  Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), C&P Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA's C&P Service has determined that consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the C&P Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  

According to M21-1, Part IV, Subpart ii.1.H.5.b, the C&P Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases during the Vietnam era  (from February 28, 1961 to May 7, 1975) as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, Part IV, Subpart ii.1.H.5.b

An undated VA memorandum was added to the claims file explaining in more detail the summarization above regarding the use of tactical herbicides in Thailand.  

The appellant contends that the Veteran developed his death-causing coronary artery disease and diabetes mellitus, type II, as a result of herbicide exposure while working as an aircraft painter on the flight line, the trim pad, and at his barracks.  In support of her claim, the appellant submitted lay statements from other Veterans who reportedly served at Takhli Air Force Base during the Vietnam era.  Photographs and maps were also provided showing areas of brown grass.  These lay statements attempt to place the Veteran at or near the base perimeter while working on the flight line, the trim pad and at his barracks.  The lay statements also contend that spraying the area was common during the time the Veteran served there and that used drums marked with an orange strip previously contained Agent Orange and were not decontaminated when they were used on the base.  Significantly, the appellant submitted these lay statements, photographs, and some internet research directly to the Board with a waiver of RO review of the evidence in the first instance.  (See lay statements with photographs submitted in 2013 and 2014 from L.M., B.S., E.H., M.H., K.H., and W.T.)  

As noted above, diabetes mellitus, type II, and coronary artery disease are presumptive diseases.  38 C.F.R. § 3.309(e) (2015).  The medical evidence of record indicates that the Veteran was not diagnosed with or treated for diabetes or coronary artery disease during service or within the first post-service year.  Likewise, an October 2012 VA opinion found that the Veteran's diabetes was not first manifested during service and private treatment records from December 1992 show that the Veteran was being observed for borderline diabetes and a diagnosis of diabetes is of record.  There is no prior diagnosis.  Therefore, the only remaining question is determining whether the Veteran is entitled to presumptive service connection for diabetes mellitus, type II, and coronary artery disease due to herbicide exposure while serving on active duty.

The RO undertook to determine whether the Veteran's service in Thailand likely exposed him to herbicides.  The RO contacted the National Personnel Records Center (NPRC) requesting any information showing that the Veteran was exposed to herbicides.  NPRC responded in February 2012 that there were no records documenting that the Veteran was exposed to herbicides during service.  

The RO also contacted the Joint Services Records Research Center (JSRRC) for evidence showing that the Veteran and/or his unit of assignment were exposed to Agent Orange.  After researching the available data, JSRRC was not able to document or verify that the Veteran was exposed to Agent Orange during the period from July 1966 through September 1966 (a two-month window during his tour of Takhli Air Force Base in Thailand).  The data did not report on the Veteran's or the unit personnel's duty assignments or their duty locations in proximity to the base perimeter.  Likewise, the available historical data did not document Agent Orange spraying, testing, or storage at Takhli during the July 1966 to September 1966 time frame.  JSRRC did not provide a response for any other time period between September 1966 and September 1967.  

There is no reason to doubt the credibility of the other Veterans who witnessed the application of chemicals to control vegetation surrounding the perimeter of Takhli Air Force Base during active duty.  Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  The Veteran served at the Takhli Air Force Base during the time period which includes October 1966.  

In this case, the Veteran is not presumed to have been exposed to dioxin-based chemical herbicides during service because that presumption only applies to Vietnam era veterans who had boots on the ground in Vietnam or Korea and the preponderance of the evidence is against a finding that the Veteran served on the ground in Vietnam or Korea.  That notwithstanding, the appellant has provided ample evidence to suggest that the Veteran's regular duties as an aircraft painter on the flight line during service at the Takhli Royal Thai Air Force Base between July 1966 and July 1967 placed him near the perimeter of the base.  In addition, the appellant maintains that the Veteran's barracks were also near the perimeter.  In support of these assertions, the appellant provided aerial photographs showing a close proximity of the Veteran's barracks to the base perimeter and showing the close proximity of the flight line to the base perimeter.  The appellant also provided lay statements from fellow servicemen who have presented credible accounts of witnessing herbicides being sprayed to control perimeter vegetation at Takhli Air Force Base during the time of the Veteran's Thailand service.  Given the supporting documentation and statements provided by the appellant and other Veterans who served there, the Board determines that the evidence as to whether the Veteran was exposed to herbicides is at least in equipoise.  This determination is limited to this specific Veteran, is based on the facts presented, and does not confer a blanket finding on other similarly situated claimants.

Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents at Takhli RTAFB.  Based on this evidence the Board concedes that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to type II diabetes mellitus and coronary artery disease.  

Although the Veteran is not presumed to have been exposed to herbicides in service, such exposure has been conceded on a facts found basis.  As in-service herbicide exposure is conceded, the Veteran is entitled to service connection for any disability that is presumed to be due to in-service herbicide exposure.  In this case, the Veteran's certificate of death lists coronary artery disease and diabetes mellitus, type II as significantly contributing to the Veteran's death by cardiac dysrhythmia.  As coronary artery disease and diabetes mellitus, type II are presumed to be related to herbicide exposure, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § § 1110, 1116 and 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


